Case 2:19-cv-00300-JRG Document 125 Filed 08/07/20 Page 1 of 4 PageID #: 2492



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

                                                 )
GIGAMON INC.,                                    )
                                                 )
                       Plaintiff,                )
                                                   Civil Action No. 2:19-cv-300-JRG
                                                 )
       v.                                        )
                                                   JURY TRIAL DEMANDED
                                                 )
APCON, INC.,                                     )
                                                 )
                       Defendant.                )
                                                 )

  JOINT MOTION TO AMEND FOURTH AMENDED DOCKET CONTROL ORDER

       Defendant Apcon, Inc. (“Apcon”) and Plaintiff Gigamon Inc. (“Gigamon”) (collectively

“parties”) submit this Joint Motion to Amend the Fourth Amended Docket Control Order (Dkt.

99).

       In consideration of the on-going efforts the parties are making to resolve discovery

disputes, the parties’ ongoing production of documents, and the scheduling of depositions outside

of the close of fact discovery, the parties jointly seek the following short extension and amendment

to the Docket Control Order. The parties respectfully request that the Court issue a Fifth Amended

Docket Control Order with the following change:

    Existing        Amended Date                                 Event
    Deadline
 August 10,         August 17,         Deadline to Complete Fact Discovery and File Motions
 2020               2020               to Compel Discovery
 August 17,         August 24,         Serve Disclosures for Expert Witnesses by the Party with
 2020               2020               the Burden of Proof
 September 8,       September 15,      Serve Disclosures for Rebuttal Expert Witnesses
 2020               2020
 September 21,      September 23,      Deadline to Complete Expert Discovery
 2020               2020

This change does not any other deadline or hearing in the case. A proposed order is attached.



                                                 1
Case 2:19-cv-00300-JRG Document 125 Filed 08/07/20 Page 2 of 4 PageID #: 2493




 Dated: August 7, 2020                      Respectfully submitted,


 /s/ Jonas R. McDavit                       /s/ Michael W. De Vries
 William E. Davis, III                      Clyde Moody Siebman
 Texas State Bar No. 24047416               Texas State Bar No. 18341600
 DAVIS FIRM PC                              Elizabeth Siebman Forrest
 213 N. Fredonia Street, Suite 230          Texas State Bar No. 24086207
 Longview, Texas 75601                      Anna Rebecca Skupin
 Telephone: (903) 230-9090                  Texas State Bar No. 24084272
 Facsimile: (903) 230-9661                  SIEBMAN FORREST BURG & SMITH
 bdavis@davisfirm.com                       LLP
                                            300 North Travis Street
 Jonas R. McDavit (pro hac vice)            Sherman, TX 75090-0070
 Cosmin Maier (pro hac vice)                Telephone: (903) 870-0070
 Steven M. Balcof (pro hac vice)            Facsimile: (903) 870-0066
 Francesco D. Silletta (pro hac vice)       clydesiebman@siebman.com
 Joze F. Welsh (pro hac vice)               elizabethforrest@siebman.com
 Amy I. Wann (pro hac vice)                 beccaskupin@siebman.com
 Elizabeth E Weyl (pro hac vice)
 DESMARAIS LLP                              Michael W. De Vries
 230 Park Avenue                            KIRKLAND & ELLIS LLP
 New York, NY 10169                         555 South Flower Street, Suite 3700
 Telephone: (212) 351-3400                  Los Angeles, CA, 90071
 Facsimile: (212) 351-3401                  Telephone: (213) 680-8400
 Email: jmcdavit@desmaraisllp.com           Facsimile: (213) 680-8500
 Email: cmaier@desmaraisllp.com             michael.devries@kirklandcom
 Email: sbalcof@desmaraisllp.com
 Email: fsilletta@desmaraisllp.com          Gianni Cutri
 Email: jwelsh@desmaraisllp.com             Katherine E. Rhoades (pro hac vice)
 Email: awann@desmaraisllp.com              KIRKLAND & ELLIS LLP
 Email: eweyl@desmaraisllp.com              300 North LaSalle
                                            Chicago, IL 60654
 Emily H. Chen (pro hac vice)               Telephone: (312) 862-2000
 DESMARAIS LLP                              Facsimile: (312) 862-2200
 101 California Street                      gianni.cutri@kirkland.com
 San Francisco, California 94111            katherine.rhoades@kirkland.com
 Telephone: (415) 573-1806
 Facsimile: (415) 573-1901                  Adam R. Alper (pro hac vice)
 Email: echen@desmaraisllp.com              Akshay S. Deoras (pro hac vice)
                                            Kristen P. L. Reichenbach
 Counsel for Plaintiff Gigamon Inc.         Reza Dokhanchy (pro hac vice)
                                            KIRKLAND & ELLIS LLP
                                            555 California Street
                                            San Francisco, CA 94104


                                        2
Case 2:19-cv-00300-JRG Document 125 Filed 08/07/20 Page 3 of 4 PageID #: 2494



                                          Telephone: (415) 439-1400
                                          Facsimile: (415) 4309-1500
                                          adam.alper@kirkland.com
                                          akshay.deoras@kirkland.com
                                          kristen.reichenbach@kirkland.com
                                          reza.dokhanchy@kirkland.com

                                          Leslie M. Schmidt (pro hac vice)
                                          KIRKLAND & ELLIS LLP
                                          601 Lexington Ave.
                                          New York, NY 10022
                                          Telephone: (212) 446-4800
                                          Facsimile: (212) 446-4900
                                          leslie.schmidt@kirkland.com

                                          Joshua Glucoft (pro hac vice)
                                          KIRKLAND & ELLIS LLP
                                          2049 Century Park East
                                          Suite 3700
                                          Los Angeles, CA 90067
                                          Telephone: (310) 552-4200
                                          Facsimile: (310) 552-5900
                                          josh.glucoft@kirkland.com

                                          Richard L. Schwartz
                                          Texas State Bar No. 17869500
                                          Enrique Sanchez , Jr.
                                          Texas State Bar No. 24068961
                                          WHITAKER CHALK SWINDLE &
                                          SCHWARTZ PLLC
                                          301 Commerce Street, Suite 3500
                                          Fort Worth, TX 76102-4135
                                          Telephone: (817) 878-0524
                                          Facsimile: (817) 878-0501
                                          rschwartz@whitakerchalk.com
                                          rsanchez@whitakerchalk.com

                                          Counsel for Defendant Apcon, Inc.




                                      3
Case 2:19-cv-00300-JRG Document 125 Filed 08/07/20 Page 4 of 4 PageID #: 2495



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a)(3) on August 7, 2020.


                                                  /s/ Michael W. De Vries
                                                  Michael W. De Vries




                                             4
